Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 26, 37-39, and 44 in the reply filed on 4/08/2021 is acknowledged.
Claims 64-67, 85-87, 89-90, and 92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/08/2021.

Claim Objections
Claim 5 is objected to because of the following informalities: the phrase “of any” in line 1 of claim 5 should be omitted so the claim reads “The heart valve prosthesis of Claim 1…”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 48-49 of copending Application No. 15/746,788 (reference application) in the claim set of 4/26/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because reference application and instant application all recite the same basic structure with a permutation of similar elements throughout.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the claims set forth above, both the reference application and the instant application claim a heart valve prosthesis, comprising: a first member comprising a first central portion to be disposed adjacent to a line of coaptation on a first side of two adjacent heart leaflets and peripheral portions to be placed into direct contact with the two adjacent heart leaflets; and a second member separate from the first member, the second member comprising a central portion and peripheral portions configured to be placed into direct contact with a second side of the two adjacent heart leaflets (claim 1), further comprising a connector configured to be disposed across a gap between the first member and the second member to secure the first central portion to the second central portion (claim 5), wherein the connector comprises a suture (claim 37).
As the structural limitations and orientations of the heart valve prosthesis components are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components. Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites the limitation "the second central portion" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the second central portion will be interpreted as the central portion of the second member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 26, 37-39, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (U.S. 8,052,592).
Regarding claim 1, Goldfarb et al. discloses a heart valve prosthesis, comprising: a first member (16) comprising a first central portion (as shown in Fig. A, derived from Fig. 3) to be disposed adjacent to a line of coaptation on a first side of two adjacent heart leaflets (Fig. 1a) and peripheral portions (as shown in Fig. A) to be placed into direct contact with the two adjacent heart leaflets (Fig. 1a); and a second member (18) separate from the first member (16), the second member (18) comprising a central 

    PNG
    media_image1.png
    736
    692
    media_image1.png
    Greyscale

Regarding claim 2, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, wherein the first member (16) comprises a first hinge portion (as shown in Fig. B, derived from Fig. 5b), wherein the first hinge member is considered a hinge as it is a connection point for the first member (16) which allows rotational movement of the first member (16), and one of the peripheral portions (as shown in Fig. A) of the second member (18) comprises a second hinge portion (76).
Regarding claim 3, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, wherein the first member (16) comprises a connector passage (passage which allows for movement of actuator rod 64 and stud 74; col. 12, lines 1-5) having a first segment on a non-tissue facing side and a second segment extending about a surface of a hinge portion (as shown in Fig. B) of the first member (16), as the passage goes through the device including both tissue and non-tissue facing sides and through the area of the hinge portion (Figs. 6b and 7b), the surface disposed away from an axis of rotation of the 
Regarding claim 4, Goldfarb et al. discloses an assembly comprising the heart valve prosthesis of Claim 1 and a U-shaped suture (90; col. 13, lines 22-23) having first and second free ends and a U-shaped middle portion disposed about the first member (16). The suture is interpreted as being U-shaped and having a U-shaped middle portion disposed about the first member as it is described as it is described as passing through the first member and doubling back (col. 13, lines 24-28). The area wherein the suture (90) bends to double back would be interpreted as being U-shaped. Additionally, the free ends are interpreted as being free as they are not permanently coupled to the heart valve prosthesis (col. 13, lines 37-42).
Regarding claim 5, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, further comprising a connector (64, 68, and 74) configured to be disposed across a gap (Figs. 5b) between the first member (16) and the second member (18) to secure the first central portion (as shown in Fig. A) to the second central portion (as shown in Fig. A).
Regarding claim 26, Goldfarb et al. discloses the heart valve prosthesis of Claim 2, wherein the second hinge portion (76) is disposed at an end of the second member (18), as it is disposed in a peripheral portion (as shown in Fig. A) of the second member (18), which is an end portion as opposed to the central portion (as shown in Fig. A) of the second member (18).
Regarding claim 38, Goldfarb et al. discloses the heart valve prosthesis of Claim 5, wherein the connector (64, 68, and 74) comprises a clip body (64, 68, and 74), which is interpreted as being a clip as it can be used to clip the two sides of the second member (18) closed (col. 12, lines 1-8), insertable into a recess in the second member (Fig. 3).
Regarding claim 39, Goldfarb et al. discloses the heart valve prosthesis of Claim 38, wherein the clip (64, 68, and 74) comprises a proximal body (68) and at least one member (64) configured to be 
Regarding claim 44, Goldfarb et al. discloses the heart valve prosthesis of Claim 38, wherein the clip (64, 68, and 74) comprises a saddle-shaped body (68), which is considered saddle-shaped as it generally has the shape of the upper surface of a saddle (Fig. 3), configured to be received in a recess of the second member (18; Fig. 3), the recess being disposed on the side opposite the tissue-engaging side of the second member (18), as the side of the recess wherein the saddle-shaped body (68) is inserted into the second member (18) is the side opposite the tissue-engaging side (Fig. 3).

Additionally regarding claim 1, an alternative embodiment of Goldfarb et al. (Fig. 21a) also discloses a heart valve prosthesis, comprising: a first member (16) comprising a first central portion (central portion of 16) to be disposed adjacent to a line of coaptation on a first side of two adjacent heart leaflets and peripheral portions (peripheral portions of 16) to be placed into direct contact with the two adjacent heart leaflets; and a second member (18) separate from the first member (16), the second member (18) comprising a central portion (central portion of 18) and peripheral portions (peripheral portions of 18) configured to be placed into direct contact with a second side of the two adjacent heart leaflets (Fig. 21a).
Additionally regarding claim 5, the alternative embodiment of Fig. 21a of Goldfarb et al. discloses the heart valve prosthesis of Claim 1, further comprising a connector (192) configured to be disposed across a gap (Figs. 21b) between the first member (16) and the second member (18) to secure the first central portion to the second central portion (Fig. 21a).
Regarding claim 37, the alternative embodiment of Fig. 21a of Goldfarb et al. discloses the heart valve prosthesis of Claim 5, wherein the connector (192) comprises a suture, as it is a strand of material used to join two parts of the device and therefore could be interpreted as being a suture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774